Citation Nr: 0111078	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  97-34 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals' November 20, 1997 decision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from January 
to May 1991, from May to June 1992, and from June to 
September 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party alleging CUE in a November 20, 
1997 Board decision.


FINDING OF FACT

In September 1999 correspondence, the moving party informed 
the Board of his desire to withdraw his motion for revision 
of the November 20, 1997 Board decision on the grounds of 
CUE.


CONCLUSION OF LAW

The claim of CUE in the Board's November 20, 1997 decision is 
dismissed without prejudice.  38 U.S.C.A. § 7111 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 20.1400-20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the moving party filed a claim of entitlement 
to service connection for degenerative disc disease of the 
lumbar spine in July 1994.  A January 1995 rating decision 
granted service connection for a low back disability, and 
assigned a 10 percent rating.  The moving party filed a 
notice of disagreement (NOD) with this evaluation in March 
1995, and submitted a substantive appeal (VA Form 9) the 
following month, perfecting his appeal.  The RO granted a 20 
percent evaluation for the moving party's service-connected 
degenerative disc disease in June 1995.  In a November 1997 
decision, the Board affirmed the 20 percent evaluation of the 
moving party's service-connected degenerative disc disease of 
the lumbar spine.

The following month, the moving party sought reconsideration 
of the Board's November 1997 determination.  Reconsideration 
of the determination was denied in February 1998.  At that 
time, the moving party was informed that the Board was 
engaged in promulgating regulations regarding revision of 
prior Board decisions on the grounds of CUE and had decided 
to defer determinations on all such requests until these 
regulations had been finalized.

In March 1999, the Board provided to the moving party a copy 
of the pertinent regulations regarding a request for CUE 
review of a Board decision.  He was advised to review the 
pertinent regulations and specifically confirm that he wished 
to proceed with CUE review.  In correspondence dated later 
that month, the moving party confirmed that he was pursuing 
CUE review.

In September 1999 correspondence, the moving party's 
accredited representative advised him of the requirements for 
establishing CUE in a prior Board decision.  He opined that 
the evidence of record did not support the moving party's 
claim, and recommended that he withdraw the motion.

In a statement dated later that month, the moving party noted 
his desire to withdraw his motion for revision of the 
November 20, 1997 Board decision on the grounds of CUE.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(f), a motion of CUE in a Board decision may be 
withdrawn at any time before the Board promulgates a decision 
on the motion.  Such withdrawal shall be in writing and shall 
be signed by the moving party, as the September 1999 
statement of the moving party was in this case.

The moving party clearly does not wish the Board to proceed 
with this case at this time.  The Board accepts the moving 
party's September 1999 statement as a motion to dismiss his 
motion for revision of the November 20, 1997 Board decision 
on the grounds of CUE.  This determination will not prejudice 
any future claim of CUE within the Board's November 1997 
decision.


ORDER

The motion for revision of the November 20, 1997 Board 
decision on the grounds of CUE is dismissed without 
prejudice.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

